



Exhibit 10.15


FINAL 
  WUSTL Contract Number CA0089-90

 
EXCLUSIVE LICENSE AGREEMENT


Between


Washington University
Licensor


and


Modigene, Inc.
Licensee
 
Introduction: This Exclusive License Agreement (“Agreement”) is made and entered
into on the Effective Date by and between The Washington University, a
corporation established by special act of the Missouri General Assembly,
approved February 22, 1853 and acts amendatory thereto, having its principal
office at One Brookings Drive, St. Louis, Missouri 63130 (hereinafter "WU" or
“Licensor”), and Modigene, Inc. , a company incorporated in Delaware and having
a principal office at 8000 Towers Crescent Drive, Suite 1300, Vienna, VA 22182
(hereinafter "Modigene" or “Licensee”).


1. Background. WU is the owner of certain Patent Rights, to which WU has the
sole and exclusive right to grant licenses and sub-licenses. WU wishes to allow
the Patent Rights to be used to further scientific research and for new product
development and other applications in the public interest and is willing to
grant a license. The Non-Exclusive License Agreement was subsequently amended on
January 3, 2002 (the “First Amendment”). A Binding Term Sheet (the “Term Sheet”)
for an exclusive license agreement was executed on December 27, 2005 between the
Parties. This Agreement replaces, cancels and supersedes the Non-Exclusive
License Agreement, First Amendment and Term Sheet, and all other agreements of
the Parties regarding any of the Patent Rights, whether or not such agreements
were reduced to writing, which are all hereby cancelled and as of the Effective
Date of this Agreement are null and void. Modigene desires to obtain a license
to use the Patent Rights for its own commercial research and development
endeavors upon the terms and conditions set forth in this Agreement. In
consideration of these premises and the mutual promises contained herein, the
Parties further agree as follows.
 
2. Definitions. For the purposes of this Agreement, the following words and
phrases will have the meanings assigned to them below.


2.1 Affiliate: Any person or entity that, as of the Effective Date, directly or
indirectly, owns or Controls a Party or that is Controlled by or under common
Control with a Party. For purposes of this definition, “Control(s)” or
“Controlled” means (a) direct or indirect ownership of at least 50% of the
outstanding voting securities of a corporation, or (b) the right to receive at
least 50% of the earnings of the person, corporation, or other entity in
question.
 

--------------------------------------------------------------------------------




2.2 Calendar Half Year:  Each six-month period, or portion thereof, beginning on
January 1 or July 1.


2.3 Combination Product: Any product that is comprised in part of a Licensed
Product and in part of one or more other human therapeutic compounds which are
not themselves Licensed Products (the "Other Agents"). Other Agents do not
include surfactants, diluents, carriers and other formulation, carrier, or non
functional agents.


2.4 Development Plan: Modigene’s good faith, bona fide plan for the development,
sale and/or marketing of Licensed Products, as set forth in Exhibit B to this
Agreement, and from time to time amended.


2.5 Effective Date: February 2, 2007.
 
2.6 Field: Any and all human therapeutics, excluding any and all diagnostic
applications and veterinary therapeutics.


2.7 First Commercial Sale: The earliest date on which Licensee or any of its
Sublicensees transfers a Licensed Product for compensation (including equivalent
cash value for trades or other non-cash payments) for end use of such Licensed
Product in a country after the governing health regulatory authority of such
country has granted regulatory approval of such Licensed Product, to the extent
such regulatory approval is required in such country. The transfer of Licensed
Products by Modigene, its Affiliates or its Sublicensees strictly for their own
laboratory research and development purposes, beta-testing and/or clinical
testing does not constitute a First Commercial Sale for the purposes of this
Agreement.


2.8 IND: An Investigational New Drug application filed with the FDA pursuant to
21 CFR 312.1 et seq.


2.9 Licensee: Includes Modigene and its Affiliates.


2.10 Licensed Product: Any product made, made for, used, sold or imported by
Licensee or any Sublicensees that: (a) in the absence of this Agreement, the
manufacture, use, sale, offering for sale, or importation thereof would infringe
at least one Valid Claim, or (b) uses a process covered by a Valid Claim.
Licensed Products exclude all forms and derivatives of proteins with the
biological activity of follicle-stimulating hormone (“FSH”), luteinizing hormone
(“LH”), thyrotropin or thyroid-stimulating hormone (“TSH”), and human chorionic
gonadotropin (“HCG”) that have been modified according to any Valid Claim.
 
2

--------------------------------------------------------------------------------




2.11 The Eleven Molecules: The following eleven (11) molecules that were named
in the Non-Exclusive License Agreement between WU and Modigene Tech which are:
Erythropoietin, prourokinase, growth hormone, interferon alpha2, interferon
beta, granulocyte colony stimulating factor (“GCSF”), GMCSF, Fab fragment of
antibodies (human and non-human), interleukin 11, angiostatin and endostatin.


2.12 The Additional Molecules: Any proteins and peptides having a native or
non-native amino acid sequence, excluding all forms and derivatives of
follicle-stimulating hormone (“FSH”), luteinizing hormone (“LH”), thyrotropin or
thyroid-stimulating hormone (“TSH”), and human chorionic gonadotropin (“HCG”)
that are agonistic or antagonistic.
 
2.13 Net Sales: Any and all cash payments, value and compensation received by
Modigene, its Affiliates and Sublicensees from a Third Party for Sales of
Licensed Products, less all Permissible Deductions. Permissible Deductions are
defined as and shall be limited to the following:



 
2.13.1
Distributors fees, trade, quantity and cash discounts, chargebacks, rebates or
allowances actually paid, granted, allowed or incurred in the ordinary course of
business on Licensed Products actually provided to Third Parties.




 
2.13.2
Credits, allowances or refunds, not to exceed the original invoice amount, for
actual claims, damaged goods, rejections or returns of Licensed Products.

 

 
2.13.3
Excise, sale, use, customs brokers fees or customs duties, value added or other
taxes, other than income taxes, paid by Licensee or its Sublicensees due to the
Sale of Licensed Products.




 
2.13.4
Fees paid to governmental agencies based on the sales volume (expressed in units
or US dollars) or selling price of a Licensed Product, such as Medicaid rebates
paid by the selling Party to Medicaid authorities.



For the purpose of this definition, transfer of a Licensed Product, within
Licensee or between Licensee and its Affiliates for subsequent Sale to a Third
Party shall not be considered a Sale until a Sale is made to a Third Party and
the Net Sales shall be based on the Sale to the Third Party of such Licensed
Product by Licensee or its Affiliates. “Net Sales” shall not include the amount
received for any Licensed Products sold to any Sublicensee unless such
Sublicensee is an end-user of such Licensed Products (i.e., Sublicensee’s
purchase of Licensed Products is not for the purpose of resale).
 
2.14 Party: WU or Modigene. Collectively, WU and Modigene may be referred to as
the “Parties.”
 
3

--------------------------------------------------------------------------------




2.15 Patent Rights: The patents and patent applications listed in Exhibit A,
attached hereto and incorporated by reference herein, and all foreign
counterparts, continuations, divisions, extensions, reexaminations and reissues
thereof, which claim their earliest priority filing date to a patent or patent
application listed in Exhibit A.


2.16 Phase II: Has the meaning set forth in 21 CFR 312.21(b), as amended.


2.17 Phase III: Has the meaning set forth in 21 CFR 312.21(c), as amended.
 
2.18 Sale: Any transaction with a Third Party end user in which a Licensed
Product is exchanged or transferred for cash, value and/or other compensation. A
Sale of a Licensed Product will be deemed to have been made when such Licensed
Product is paid for and the purchase price is collected by Licensee or its
Affiliates.


2.19 Sublicensee: A Third Party to whom Modigene has granted a sublicense
pursuant to and in accordance with Article 3 of this Agreement.


2.20 Sublicensing Revenue: Any and all cash, value, compensation and fees
received by Licensee or its Affiliates from a Sublicensee less taxes, duties or
other governmental tariffs. Notwithstanding the foregoing, the term
“Sublicensing Revenue” shall not include any monies (or equivalent value)
received by Licensee or its Affiliates from a Sublicensee which is a payment in
the form of: (a) royalties on sales to Third Parties, and (b) equity investments
in Licensee, to the extent that such equity investments are not directly in
consideration of the sublicensing of any license granted hereunder; and (c)
support of Licensee’s or its Affiliates’ research, development or clinical
programs.
 
2.21 Term: Commencing on the Effective Date and continuing until the expiration
date of the last to expire Patent Rights listed in Exhibit A, unless earlier
terminated in accordance with this Agreement.
 
2.22 Territory: means worldwide.


2.23 Third Party: Any person or entity other than a Party and such Party’s
Affiliates.


2.24 Valid Claim: A claim of an pending or issued and unexpired patent within
the Patent Rights that has not been held invalid or unenforceable by a court or
other governmental agency of competent jurisdiction, which holding is not
subject to appeal and which claim has not been disclaimed.


3. License Grant. Subject to the terms and conditions set forth in this
Agreement, WU hereby grants to Modigene and Modigene hereby accepts, the
following license during the Term in the Territory:
 
4

--------------------------------------------------------------------------------




3.1 An exclusive, fee-bearing and royalty-bearing license, including the right
to grant sublicenses as set forth herein, to the Patent Rights; and under the
Patent Rights, to make, have made, sell, have sold, offer for sale, use, and
import Licensed Products in the Field during the Term and within the Territory.


3.2 Licensee may grant sublicenses under this Agreement only in strict
compliance with the following terms and conditions:


3.2.1 Only Licensee is permitted to grant a sublicense, provided that: each
sublicense shall, for the express benefit of WU, bind the Sublicensee to terms
and conditions no less favorable to WU than those between WU and Modigene under
this Agreement, and shall provide that WU receive earned royalties on Net Sales
made by Sublicensee of Licensed Products in an amount no less than WU would
receive had the Net Sales been made by Licensee. To the extent that any term,
condition, or limitation of any sublicense agreement is inconsistent with this
Agreement, such term, condition, and/or limitation shall automatically be null
and void against WU without any action required by WU. Without in any way
narrowing or limiting the scope of the foregoing provisions of this Subsection,
any sublicense granted by Modigene under this Agreement shall provide:


3.2.1(a) That every Sublicensee shall indemnify and hold harmless WU Indemnitees
(as defined in Article 11) to the same extent and under terms no less favorable
to WU Indemnitees as Modigene’s obligations under Article 11 of this Agreement.


3.2.1(b) That every Sublicensee shall maintain insurance for WU’s benefit to the
same extent and under terms no less favorable to WU as Modigene’s obligations
under Article 12 of this Agreement.


3.2.1(c) That every Sublicensee shall maintain books and records and allow
audits for WU’s benefit to the same extent and under terms no less favorable to
WU as Modigene’s obligations under Section 6.4 of this Agreement.


3.2.1(d) That, to the extent applicable, every Sublicensee of the products
listed in Exhibit B shall comply with the Development Plan set forth in Exhibit
B and referred to in Article 4 of this Agreement.


3.2.1(e) That if Modigene enters bankruptcy or receivership, voluntarily or
involuntarily, Sublicensing Revenue then or thereafter due to Modigene by
Sublicensee will, upon notice from WU to any Sublicensee, become directly due
and owing to WU for the account of Modigene. WU will remit to Modigene any
amounts received that exceed the sum actually owed by Modigene to WU.


3.2.1(f) That any sublicense that is in full compliance with this Agreement,
including without limitation this Article 3 will remain in effect in the event
that this Agreement is terminated prior to expiration. Any Sublicensee will
automatically become a direct licensee of WU under the rights originally
sublicensed to it by Modigene, provided that (i) the Sublicensee did not cause
or assist in the termination of this Agreement and (ii) the Sublicensee agrees
to comply with all the terms of this Agreement and to fulfill all the
responsibilities of Modigene hereunder. In no event, however, shall a person or
entity who becomes a direct licensee pursuant to this provision have any right
to grant sublicenses under this Agreement.
 
5

--------------------------------------------------------------------------------




3.2.2 Within thirty (30) days of the effective date of any sublicense, Modigene
shall provide WU a complete copy of the sublicense and all exhibits thereto. WU
shall retain such information in strict confidence in accordance with the
provisions of Section 7 below. If the original sublicense is written in a
language other than English, the copy of the sublicense and all exhibits thereto
shall be accompanied by a complete translation written in English. Modigene
represents and warrants that such translation will be a true and accurate
translation of the sublicense agreement and its exhibits.


3.2.3 Modigene will be primarily liable to WU for all of Modigene's obligations
and sublicensee’s obligations contained in this Agreement.


3.3 The license "to have made" granted in Sections 3.1 and 3.2 means that
Modigene may contract with one or more Third Parties to manufacture Licensed
Products for Modigene for sale or offer for sale by Modigene or Sublicensees
within the scope of its (or their) sales operations. Modigene shall require all
such Third Parties to assume confidentiality obligations consonant with Article
7 of this Agreement.


3.4 For academic research, education, and other non-commercial uses, WU retains
all rights to the Patent Rights and to use the Eleven Molecules and the
Additional Molecules. Modigene shall have a first option to exclusively license,
in the Field and for The Eleven Molecules and The Additional Molecules, any new
patent rights claiming improvements to the CTP technologies developed at WU,
provided that Modigene shall give WU written notice of excising such an option
within ninety (90) days from receiving written notice from WU of such new
improvements and patent applications. The terms and conditions of such an
excusive license shall be negotiated between the parties on a good faith basis.


3.5 If any Affiliate of Modigene exercises any rights under this Agreement, said
Affiliate shall be bound by all terms and conditions of this Agreement as if
this Agreement had been directly between WU and the Affiliate. Modigene shall
remain fully liable to WU for each of its Affiliates, such that all acts,
omissions, and obligations of each of Modigene’s Affiliates shall, for purposes
of this Agreement, be considered as acts, omissions, and obligations of
Modigene.


3.6 This Agreement provides Modigene and Sublicensees no ownership rights of any
kind in the Patent Rights. All ownership rights remain the property of WU.
 
6

--------------------------------------------------------------------------------




3.7 In accordance with Public Laws 96-517, 97-256 and 98-620, codified at 35
U.S.C. §§ 200-212, the United States government retains certain rights to
inventions arising from federally supported research or development. Under these
laws and implementing regulations, the government may impose requirements on
such inventions. Licensed Products embodying inventions subject to these laws
and regulations sold in the United States must be substantially manufactured in
the United States. The license rights granted in this Agreement are expressly
made subject to these laws and regulations as they may be amended from time to
time. Modigene shall be required to abide by all such laws and regulations and
shall ensure that all sublicenses under this Agreement impose a similar
requirement upon all Sublicensees.


3.8 Licensee shall ensure that appropriate markings, such as “Patent Pending” or
the Patent Rights patent number or application serial number, appear, in
accordance with each country’s patent laws, on all Licensed Products (or their
packaging, as appropriate) sold by or on behalf of Licensee and all
Sublicensees.


4. Development. Modigene agrees to use its reasonable commercial efforts to
develop, have developed, and/or sell and/or have sold Licensed Products in
accordance with the Development Plan. Modigene also agrees that, if applicable,
it will require its Sublicensees to comply with the standards and obligations of
Modigene set forth herein. 


4.1 Licensee represents and warrants that the Development Plan contains
Licensee’s good faith, bona fide plans for commercializing Licensed Products.
 
4.2 Modigene will update the Development Plan and report progress against the
Development Plan in writing to WU no later than January 31 of the first two
calendar years following the calendar year in which the Effective Date falls,
and no later than January 31 of each subsequent calendar year. The updates and
reports will summarize in reasonable detail the progress achieved and any
problems encountered in the development, prototyping, evaluation, testing,
manufacture, sale, and/or marketing of each Licensed Product. Upon reasonable
request by WU, Modigene will consult with WU about tasks, schedules and
progress.


4.3 Prior to the First Commercial Sale of each Licensed Product, Modigene will
timely comply with any and all terms of the Development Plan as agreed to and
from time to time amended by Licensee
 
4.4  Within four(4) years after the First Commercial Sale of a Licensed Product,
Modigene will sell sufficient quantities of Licensed Products such that the
earned royalties equal or exceed the minimum royalty payments required under
Article 5.
 
4.5 Should WU conclude in its reasonable judgment that Modigene has not met its
development obligations in this Section 4 for reasons other than: (a) a
governmental agency has withheld/delayed regulatory approval and/or requires
additional studies and materials notwithstanding Modigene’s diligent efforts to
obtain such approval; or (b) Modigene encountered unanticipated technical or
scientific and/or manufacture problems not withstanding its diligent efforts to
correct or address such problems as evidenced by contemporaneous written
records; or (c) Modigene encountered other causes beyond its reasonable control,
notwithstanding its diligent efforts to overcome them, and as evidenced by
contemporaneous written records; then WU may notify Modigene of its conclusions
in writing and the basis therefore and, upon request of WU, Modigene must show
cause why the license granted hereunder should not be terminated. If within
ninety (90) days after Modigene’s receipt of WU's service of notice the Parties
have not resolved the matter through good faith negotiations the Parties shall
resolve the matter through arbitration under Section 17.
 
7

--------------------------------------------------------------------------------




5. Fees, Payments and Royalties.


5.1  In partial consideration for this Agreement, Modigene has previously issued
to WU Two Hundred Twenty-One Thousand Nine Hundred Seventy Nine (221,979) shares
of common stock in Modigene, Inc.


5.2  Modigene shall pay to WU a non-refundable, non-creditable license issue fee
of $100,000, of which twenty-five percent (25%) shall be due and payable within
thirty (30) days of the Effective Date. Fifty percent (50%) of the
aforementioned license issue fee shall be due and payable on the first
anniversary of the Effective Date, and the remaining twenty-five percent (25%)
shall be due and payable within the eighteen-month period following the
Effective Date.


5.3   No later than thirty (30) days after commencement of a Calendar Half Year,
Modigene shall pay to WU a non-refundable, non-creditable license maintenance
fee as follows:


5.3.1 Payment equal to $15,000 per Calendar Half Year beginning on the first
anniversary of the Effective Date and continuing until the First Commercial
Sale, but including such payment for the Calendar Half Year in which the First
Commercial Sale occurs.


5.3.2 License maintenance fee payments hereunder shall cease the Calendar Half
Year immediately after the First Commercial Sale in the United States.


5.4 Modigene shall pay to WU a non-refundable minimum royalty for each Licensed
Product sold by Modigene, its Affiliates or its Sublicensees. The first calendar
period for which the minimum royalty will be paid will begin on the first day of
the Calendar Half Year following the Calendar Half Year in which the First
Commercial Sale for each Licensed Product occurs. Payments under this Section
5.3 will be due in the following amounts for the corresponding calendar periods:



5.4.1 Period 
Minimum Royalty     
First Two (2) Calendar Half Years
$5,000 per Calendar Half Year
Third and Fourth Calendar Half Years
$10,000 per Calendar Half Year
Fifth and Each Subsequent Calendar
$20,000 per Calendar Half Year
Half Year
 



8

--------------------------------------------------------------------------------


 
5.4.2 Minimum royalties will be paid on January 31 and July 31 of each
respective Calendar Half Year.


5.5  Modigene shall pay to WU an earned royalty of 5% of Net Sales of any
Licensed Product that contains one or more Additional Molecules and 1.5 % of Net
Sales for all Licensed Products that have one or more of The Eleven Molecules.


5.5.1 Earned royalties payable under Section 5.4 are fully creditable against
minimum royalties called for in Section 5.3 and subsections, above.


5.5.2 Earned royalties will be accumulated and reported each Calendar Half Year.
Modigene will pay to WU earned royalties accumulated during a Calendar Half Year
on the January 31 or July 31 immediately following the end of that Calendar Half
Year.


5.5.3 To calculate the value of Net Sales of Combination Products, the Net Sales
of such Combination Products will be multiplied by the fraction A/(A + B) where
A is the fair market value of the Licensed Product when sold separately, and B
is the fair market value of the Other Agents when sold separately.


5.6 Modigene shall pay to WU 20% of Sublicensing Revenue of any Licensed
Products that have any Additional Molecules and 7.5 % of Sublicensing Revenue
for all Licensed Products that have one or more of The Eleven Molecules.


5.6.1 Sublicensing Revenue is fully creditable against minimum royalties called
for in Section 5.3 and subsections above.


5.6.2 Sublicensing Revenue will be accumulated and reported on a Calendar Half
Year basis. Modigene will pay to WU sublicense fees accumulated during a
Calendar Half Year on the January 31 or July 31 immediately following the end of
that Calendar Half Year.


5.7 Modigene will pay to WU the following non-refundable, non-creditable
milestone payments for each of The Eleven Molecules and The Additional
Molecules:


5.7.1
(A) Filing of an IND Filing
$15,000
 
(B) First dosing of first patient in a Phase IIb study
$30,000
 
(C) First dosing of first patient in a Phase III study
$40,000

 
 
9

--------------------------------------------------------------------------------


 
5.7.2 Milestone payments will be due on the January 31 or July 31 immediately
following the Calendar Half Year in which the milestone event set forth in
Section 5.6.1 occurred.


5.8 No multiple royalties will be required to be paid to WU because a Licensed
Product or its manufacture, use, sale or importation is covered by more than one
Valid Claim or patent or patent application within the Patent Rights.


5.9  All earned royalties paid to a Third Party to obtain commercialization
rights under Third Party patents claiming all or part of the Patent Rights may
be credited against earned royalties due WU for Licensed Products of The
Additional Molecules, provided that the earned royalty paid to WU for The
Additional Molecules shall never be less that 3%.


5.10  For clarity, there shall be no credit on the earned royalty of The Eleven
Molecules and the earned royalty shall never be less than the 1.5% for The
Eleven Molecules.


6. Place and Method of Payment; Reports and Records; Audit; Interest.


6.1 All dollar ($) amounts referred to in this Agreement are expressed in United
States dollars. All payments to WU shall be made in United States dollars by
check or electronic transfer payable to "Washington University." Any Sales
revenues for Licensed Products in currency other than United States dollars
shall be converted to United States dollars using the average conversion rate of
the daily closing prices in the applicable Calendar Half Year as published in
the Eastern edition of The Wall Street Journal.



6.2  
Checks shall reference WU Contract Number CA0089-90 and shall be sent to:



Accounting Department
Office of Technology Management
Washington University in St. Louis
660 South Euclid Avenue, CB 8013
St. Louis, MO 63110


All payments shall include the WU Contract Number to ensure accurate crediting
to Licensee’s account. Electronic transfers shall be made to a bank account
designated in writing by WU.


6.3  Modigene shall deliver to WU, within forty-five (45) days of the end of
each Calendar Half Year in which earned royalties and/or Sublicensing Revenue
are owed and payable, a written report setting forth the calculation of the
payments made to WU for that Calendar Half Year, including at least the
following:
 
10

--------------------------------------------------------------------------------




6.3.1 The number of Licensed Products sold and amount of Sales by country.


6.3.2 Gross receipts for Sales of Licensed Products including total amounts
invoiced and received.


6.3.3 Permissible Deductions, as defined in Section 2.14, giving totals by each
type.


6.3.4 Net Sales of Licensed Products by country.


6.3.5 Royalties, fees and payments due to WU, giving totals for each category.


6.3.6 Earned royalty amounts credited against minimum royalty payments.


6.4 Modigene shall maintain, and shall require its Sublicensees to maintain,
complete and accurate books of account and records that would enable an
independent auditor to verify the amounts paid as royalties, fees and payments
under this Agreement. Modigene must also require its Sublicensees to file
reports to Modigene to enable Modigene to comply with all record keeping and
reporting obligations in this Agreement. The books and records must be
maintained for three years following the Calendar Half Year after submission of
the reports required by this Article. Upon prior written notice by WU of at
least sixty (60) days, Modigene will give a certified, independent public
accountant selected by WU and acceptable to Licensee (“CPA”) access to all books
and records relating to Sales of Licensed Products by Modigene to conduct, at
WU’s expense, an audit or review of those books and records. This access will be
available no more then once annually, during regular business hours, during the
Term of the Agreement and for the three calendar years following the year in
which termination or expiration occurs. However, if the audit or review reports
that Modigene has underpaid royalties by 5% or more for any Calendar Half Year,
Modigene shall reimburse WU for the reasonable costs and expenses of the
accountants and auditors in connection with the review and audit. WU agrees that
all information subject to review under this Section 6.4 is confidential, such
CPA shall enter into a confidentiality agreement with Modigene, and that it
shall direct the CPA conducting the audit to retain all such information in
confidence. The CPA shall only report to WU regarding royalty payments. Any
report prepared as a result of or in connection with the audit pursuant to this
Section 6.4 shall be regarded as Licensee’s Confidential Information and WU
hereby agrees not to use any information in such report for any purpose other
than determining whether Licensee has complied with its obligations under, and
enforcing the terms of, this Agreement.


6.5 Any amounts not paid by Modigene to WU when due shall accrue interest, from
the due date until payment is made, at an annual rate equal to one percent (1%)
above the prime rate published in the Eastern edition of The Wall Street Journal
during the period of arrearage (or the maximum allowed by law, if less than the
amount specified herein).
 
11

--------------------------------------------------------------------------------




7. Confidentiality


7.1 “Confidential Information” shall include all information disclosed by one
Party (in this section 7, the “Disclosing Party”) to the other party (in this
section 7, the “Receiving Party”) at any time before or after the execution of
this Agreement which is in any way related to the Patent Rights, the Licensed
Products and specifically includes, without limitation, all unpublished Patent
Rights as well as (a) data, documents, tangible items, materials, prototypes,
formulas, patterns, programs, methods, techniques, processes, studies, analyses,
records, schedules, reports, specifications, plans, technical data,
compilations, devices, inventions, engineering and laboratory notebooks, bills
of materials, drawings, manuscripts and models, (b) information by any means,
including, but not limited to, oral, electronic, written, graphical,
demonstrative, and physical means as well as site visits, inspections or other
observations by Licensee, and (c) duplications and translations of any of the
foregoing.


7.2 The Receiving Party will maintain in secrecy and not disclose to any Third
Party and any employee or agent other than such employees or agents only on a
need-to-know basis of such Confidential Information to effectuate this
Agreement, any of the Disclosing Party’s Confidential Information. The Receiving
Party will ensure that its employees (and other parties, when Modigene is the
Receiving Party) have access to the Disclosing Party's Confidential Information
only on a need-to-know basis and are obligated by written agreement to keep the
Disclosing Party's confidentiality obligations under this Agreement.


7.3 The obligations of confidentiality specified in this Article will not extend
to Confidential Information that:


7.3.1 Becomes part of the public domain through no fault of the Receiving Party;


7.3.2 Was known to the Receiving Party before disclosure to the Receiving Party
by the Disclosing Party as established by clear and convincing documentary
evidence;


7.3.3 Comprises identical subject matter to that which had been originally and
independently developed by the Receiving Party personnel without knowledge or
use of any of the Disclosing Party’s Confidential Information; or


7.3.4 Was disclosed to the Receiving Party by a Third Party having a right to
make the disclosure.
 
12

--------------------------------------------------------------------------------




7.4 Notwithstanding the other terms of this Article 7, the Receiving Party may,
to the extent necessary, use Confidential Information to secure governmental
approval to clinically test or market a Licensed Product, to secure patent
protection for an invention within the Patent Rights, to comply with a court
order or governmental rule or regulation, or to show to a potential sublicensee
or contractor subject to an appropriate confidentiality agreement. The Receiving
Party will, in any such use, take all reasonably available steps to maintain
confidentiality of the disclosed Confidential Information and to guard against
any further disclosure.


8. Representations and Warranties.


8.1 WU represents and warrants that:


8.1.1 It is a corporation organized, existing and in good standing under the
laws of Missouri.


8.1.2 It has the authority to enter into this Agreement and that the person
signing on its behalf has the authority to do so.


8.1.3 To the best of its knowledge, it is the sole owner (subject to any rights
retained by the U.S. government by operation of law) of the Patent Rights
licensed in this Agreement and that it has the authority to grant the licenses
set forth herein.


8.1.4 To the best of its knowledge, it has not granted the rights or an option
to such rights as defined in this Agreement to a Third Party.



8.1.5 To the best of its knowledge, as of the Effective Date of the Agreement,
there are no actions, suits or claims pending against WU challenging WU's
ownership or control of the Patent Rights licensed in this Agreement.


8.1.6 All inventors named in patent applications within the Patent Rights have
entered into agreements with WU assigning to WU their entire right, title and
interest in and to the patent application(s) describing and/or claiming their
invention(s).


8.1.7  To the best of its knowledge, no claim or legal proceeding with respect
to infringement, misappropriation or violation of any Patent Rights is or has
been pending or threatened against it with respect to Patent Rights, or against
any other person who is, or has asserted or could reasonably be expected to
assert that it is, entitled to be indemnified, defended, held harmless or
reimbursed by WU with respect to such claim or legal proceeding (including any
claim or legal proceeding that has been settled, dismissed or otherwise
concluded), and WU received no requests or notices from any third party alleging
that WU is obligated to indemnify, defend, or hold them harmless with respect to
any such claim or legal proceeding.
 
13

--------------------------------------------------------------------------------




8.2 Modigene represents and warrants that:


8.2.1 It is a corporation duly organized, existing, and in good standing under
the laws of the state of Delaware.


8.2.2 The execution, delivery and performance of this Agreement have been
authorized by all necessary corporate action on the part of Modigene and that
the person signing the Agreement on behalf of Modigene has the authority to do
so.


8.2.3 The making or performance of this Agreement would not violate any separate
agreement it has with any Affiliate or Third Party.


8.2.4 It is not a party to any agreement or arrangement that would prevent it
from performing its duties and fulfilling its obligations to WU under this
Agreement.


8.2.5 It has obtained or will obtain and maintain the insurance coverage
required in Section 12.2.1 and will obtain and maintain all future coverage
required in Article 12 of this Agreement.


8.2.6  There is no pending litigation and, to the best of its knowledge, no
threatened claims against it that could impair its ability or capacity to
perform and fulfill its duties and obligations under this Agreement, including,
but not limited to, the Development Plan.


8.3 Nothing in this Agreement is or will be construed as:


8.3.1 A warranty or representation by WU as to the validity, scope, or efficacy
of Patent Rights.


8.3.2 A grant, by implication, estoppel, or otherwise, of any licenses or rights
under patents or other intellectual property rights of WU or other persons,
other than the rights expressly granted above to Patent Rights.


8.3.3 An obligation to furnish any technology or technological information other
than that identified in the attached Exhibits.


8.3.4 A grant of rights to either Party to use the name of the other in
advertising, publicity, or otherwise, except as expressly authorized herein,
without the written permission of the other Party.


8.4 EXCEPT AS EXPRESSLY SET FORTH IN SECTIONS 8.1.3 THROUGH 8.1.7 OF THIS
AGREEMENT, WU PROVIDES THE PATENT RIGHTS "AS IS," AND MAKES NO REPRESENTATIONS
AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED. THERE ARE NO
EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS OF ANY PATENT RIGHTS
OR LICENSED PRODUCT FOR A PARTICULAR PURPOSE, OR THAT THE MAKING, USING OR
SELLING OF ANY LICENSED PRODUCT WILL NOT INFRINGE ANY PATENT, COPYRIGHT,
TRADEMARK OR OTHER THIRD PARTY RIGHTS. WU MAKES NO REPRESENTATION OR WARRANTY
WITH RESPECT TO THE PERFORMANCE OF LICENSED PATENT RIGHTS OR ANY LICENSED
PRODUCT, INCLUDING THEIR SAFETY, EFFECTIVENESS, OR COMMERCIAL VIABILITY. WU WILL
NOT BE LIABLE TO MODIGENE, OR ITS AFFILLIATES, SUCCESSORS, ASSIGNS, CONTRACTORS,
OR SUBLICENSEES, OR ANY THIRD PARTY REGARDING ANY CLAIM ARISING FROM OR RELATING
TO MODIGENE’S USE OF LICENSED PATENT RIGHTS OR ANY LICENSED PRODUCT, OR FROM THE
MANUFACTURE, USE, IMPORTATION OR SALE OF LICENSED PRODUCTS, OR FOR ANY CLAIM FOR
LOSS OF PROFITS, LOSS OR INTERRUPTION OF BUSINESS, OR FOR INDIRECT, SPECIAL,
EXEMPLARY, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY KIND. THE FOREGOING
LIMITATIONS SHALL APPLY REGARDLESS WHETHER WU OR ANYONE ACTING ON ITS BEHALF IS
ALLEGED OR PROVEN TO HAVE BEEN NEGLIGENT OR OTHERWISE AT FAULT IN ANY WAY.
 
14

--------------------------------------------------------------------------------




9. Application, Prosecution and Maintenance of Patent Rights.


9.1 WU has the sole right to control preparation, filing, prosecution, issue and
maintenance of Patent Rights patents and applications. WU will instruct outside
patent counsel within thirty (30) days from the Effective Date, to provide
Licensee a CD or DVD which contains copies of the public record of prosecution
history of the Patent Rights with the US and foreign patent offices. All costs
invoiced to WU by the law firms that are associated with supplying these
documents will be reimbursed in full to WU by Modigene. Prior to filing any
document with the patent office of Canada and Japan, WU shall provide Licensee
with a draft for review and comments at least 10 days prior to such filing.
However, should WU decide to abandon any Patent Rights patents and applications,
WU shall notify Licensee of such intent at least thirty (30) days prior to any
deadline at which such abandonment becomes irrevocable (the “Deadline Date”) and
Licensee may, at its own expense, prosecute and maintain said patent
application. Should Licensee assume such prosecution and maintenance, Licensee’s
obligations to pay royalties for Licensed Products and its License with respect
to said patent or application shall cease as of said Deadline Date. WU agrees to
reasonably cooperate with Licensee at Licensee's request to whatever extent is
reasonably necessary, to procure patent protection for Patent Rights, including
fully agreeing to execute any and all documents to provide Licensee the full
benefit of the licenses granted herein.


10. Infringement, Enforcement, and Defense.


10.1 The Parties shall give prompt written notice to each other of (a) any known
or suspected infringement of the Patent Rights in respect of Licensed Products
by a Third Party, and (b) any claim that a Licensed Product infringes the
intellectual property rights of a Third Party.
 
15

--------------------------------------------------------------------------------




10.2 Modigene shall have the first right, but not the obligation, to attempt to
abate any infringement, of the Patent Rights in respect of Licensed Products by
a Third Party in the Field and Territory. Modigene shall have the right, but
shall not be obligated to sue, prosecute, take action against, oppose, enter ex
party or inter party actions, defend any reexamination, interferences,
oppositions of the Patent Rights; and any and all misappropriations,
conveyances, uses, and/or transfers of Patent Rights to Third Parties and in
furtherance of such right at its own expense through outside counsel of its
choice. Before commencing such action, Modigene shall consult with WU and shall
give careful consideration to the views of WU regarding the advisability of the
proposed action and its potential effects on the WU’s interests. Modigene may
initiate and prosecute actions in WU’s name against Third Parties for such
infringement and/or unfair trade practices through outside counsel of its choice
who are reasonably acceptable to WU. Modigene shall consult with WU prior to and
in conjunction with all significant issues, shall keep WU informed of all
proceedings, and shall provide copies to WU of all pleadings, legal analyses,
and other papers related to such actions. WU will provide reasonable assistance
to Modigene in prosecuting any such actions.


10.3 Notwithstanding anything herein to the contrary and absent WU’s prior
written consent which shall not be unreasonable withheld, Modigene shall not
settle or compromise any claim or action in a manner that imposes restrictions
or obligations on WU, requires any financial payment by WU, or grant rights or
concessions to a Third Party to Patent Rights or a Licensed Product.


10.4 Modigene will be entitled to offset against earned royalties and
Sublicensing Revenue due under Sections 5.4 and 5.5 hereof,


10.4.1 All reasonable and necessary attorney's fees and expenses incurred in
abating, bringing, or defending against Third Party claims of infringement or
unfair trade practices against Patent Rights in respect of Licensed Products, or
in bringing or defending an action against a Third Party under this Article,
provided, however, that in no event shall the royalty and fee payments due to WU
be reduced by more than fifty percent (50%) in any Calendar Half Year. In such
an event the portion of such attorney’s fees and expenses not included shall be
credited to the year after and thereafter until such amount is zero;


10.4.2 In the event that, at any time prior to the date of expiration or
invalidity of the last to expire of any WU patent with the Patent Rights
containing a Valid Claim which covers the sale of a Licensed Product in said
country, Modigene is required, for the purpose of Developing or Commercializing
said Licensed Product in a particular country, to obtain from a Third Party a
license relating to the subject matter of a WU patent within the Patent Rights,
then Modigene shall have the right to off set fifty percent (50%) of said
royalties and Sublicensing Revenue payable by Modigene to such Third Party
against the royalties and Sublicensing Revenue that would otherwise be due to
WU; provided, however, that in no event shall the royalty and fee payments due
to WU be reduced by more than fifty percent (50%) in any Calendar Half Year.
 
16

--------------------------------------------------------------------------------




10.5 If Modigene fails or declines to take any action under Section 10.2 within
a reasonable time after learning of Third Party infringement or unfair trade
practices in respect of Licensed Products, WU shall have the right, but not the
obligation, to take appropriate actions against any such Third Party. If
Modigene fails to defend a claim or action under Section 10 within one hundred
twenty (120) days of learning of the same, WU may assume the defense at its sole
costs and expenses. WU shall keep Modigene informed of all proceedings, and
shall provide copies to Modigene of all pleadings, legal analyses, and other
papers related to such actions. Modigene will provide reasonable assistance to
WU in prosecuting any such actions.


10.6  Any award paid by Third Parties as the result of such proceedings (whether
by way of settlement or otherwise) shall first be applied to reimbursement of
the unreimbursed legal fees and expenses incurred by either Party and then the
remainder shall be divided based on the Sublicensing terms in Section 5.
 


11. Indemnification 


11.1  General. Subject to the further provisions of this Article 11, Licensee
agrees to indemnify, defend and hold harmless WU, WU’s Affiliates, and, as
applicable, each of their respective present and former trustees, faculty,
staff, employees, students, directors, officers, agents, successors and assigns
(each a “WU Indemnitee”) from and against any and all judgments, losses,
expenses, damages and/or liabilities (including, without limitation, any and all
attorneys’ and expert witness fees and court costs), that a WU Indemnitee may
incur from any and all claims, suits, actions and/or proceedings (collectively,
“Claims”) arising out of, (a) any act, error or omission of Licensee, Affiliate
or Sublicensee, including without limitation, any act, error, or omission that
results in injury or death to person, damage to property, products liability,
and/or any injury to business (such as, but not limited to, business
interruption or damage to reputation) arising out of, the making and using of or
other exploitation of the Patent Rights or Licensed Product, (b) any act, error
or omissions in connection with developing, testing, or obtaining or seeking to
obtain regulatory approval for any Licensed Product, (c) a breach of this
Agreement by Licensee, Affiliate or Sublicensee or any allegation which, if
true, would constitute a breach of this Agreement by Licensee, and/or (c) the
use or other exploitation of the Patent Rights, in the design, development,
production, manufacture, sale or offer for sale, use, importation, lease,
marketing, performance or promotion of any Licensed Product by Licensee,
Affiliate or Sublicensee including, without limitation, claims for infringement
or misappropriation of a third party’s intellectual property rights or product
liability, except that Modigene shall not indemnify, defend, and hold harmless
WU Indemnitee for any judgments, losses, expenses, damages and/or liabilities
due to gross negligence or willful misconduct of such WU Indemnitee. Gross
negligence means conduct of sufficient culpability to support, under applicable
state law, the imposition of punitive damages. Licensee does not agree to
indemnify, defend and hold harmless a WU Indemnitee from any and against any and
all Claims for any activities that are from future academic research, education
and other non-commercial uses of the Patent Rights provided for under Section
3.4 above.
 
17

--------------------------------------------------------------------------------




11.2   Defense, Cooperation and Settlement. With respect to any Claim where
Licensee has irrevocably acknowledged a duty to indemnify WU Indemnitees,
Licensee shall conduct the defense of such Claims through outside counsel of its
choice who are reasonably acceptable to WU. However, each WU Indemnitee shall
have the right (but not the obligation) to participate in such defense at their
own expense through counsel of their own choosing. Licensee shall consult with
WU prior to and in conjunction with all significant issues, shall keep WU
informed of all proceedings, and shall provide copies to WU of all pleadings,
legal analyses, and other papers related to such actions. WU will provide
reasonable assistance to Licensee in defending any such Claims. Licensee may not
settle, compromise, or otherwise enter into any form of settlement (or other
similar agreement) regarding any Claim that either (a) admits liability on the
part of any WU Indemnitee, (b) otherwise negatively affects the rights of any WU
Indemnitee or imposes any liability, restrictions or obligation upon any WU
Indemnitee, (c) requires any financial payment by any WU Indemnitee, and/or (d)
grants rights or concessions to a third party to the Patent Rights and any
Licensed Products unless in compliance with the terms of this Agreement as a
Sublicensee, in each instance without the advance written consent of the
applicable WU Indemnitee. Licensee agrees to comply with all reasonable requests
for information by WU regarding the defense of any Claim and, if requested by
WU, shall enter into a joint defense agreement with WU.


11.3  Failure to Defend. A failure by Licensee to undertake or maintain the
defense of a Claim, or timely to undertake the defense of a Claim shall not
release Licensee from its obligations under this Agreement including, without
limitation, its obligations under this Article 11. However, in the event of any
such failure or delay, the applicable WU Indemnitee shall have the right (but
not the obligation) itself to undertake, or to have another for it undertake,
the defense (including settlement) of any such Claim, which shall be on behalf
of, for the account of, and at the sole risk of Licensee. Moreover, with respect
to any Claim for which Licensee has not irrevocably acknowledged a duty to
indemnify WU Indemnitees, WU shall be entitled to conduct and direct its own
defense and that of other WU Indemnities using attorneys of its own selection
(subject to Licensee’s approval which shall not be unreasonably withheld), but
it shall consult with Licensee on litigation strategy. In any such event,
Licensee shall take all actions which reasonably are required and shall cause
all actions to be taken which Licensee reasonably can cause to be taken in order
to effectuate an orderly transition of such defense and, if applicable, such
negotiations in respect of the settlement of any such Claim, to that WU
Indemnitee and legal counsel selected by or for that WU Indemnitee to represent
that WU Indemnitee in the foregoing regards in respect of such Claim including,
without limitation, providing that WU Indemnitee and/or such counsel with a copy
of all related documents including, without limitation, all work product
developed or otherwise generated in the course of satisfaction by Licensee of
its indemnification obligations in respect of such Claim as to such WU
Indemnitee. For the avoidance of doubt, the assumption of the defense of any
Claim by or for an WU Indemnitee shall not release Licensee from its obligations
under this Agreement including, without limitation, its obligations under this
Article 11, and, accordingly, such defense (including settlement) of such claim
shall be on behalf of, for the account of, and at the sole risk of Licensee.  


18

--------------------------------------------------------------------------------




11.4  Miscellaneous. For the avoidance of doubt, Licensee’s obligations under
Section 11.1 above shall apply regardless whether any WU Indemnitee is named,
either jointly or severally, as a party defendant in any lawsuit or whether any
WU Indemnitee is alleged or found to have been negligent or in any other way
responsible for any loss, damage, or injury of any kind. Licensee’s obligation
hereunder to defend WU Indemnitiees, as distinct from Licensee’s obligation to
indemnify, shall apply unless the allegations of the Claim, on their face,
confine the Claim to one not described in Section 11.1 (a), (b), (c) or (d).
Each WU Indemnitee which is not a party to this Agreement shall be deemed to be
a third party beneficiary of this Agreement. The obligations set forth in this
Article 11 shall survive termination of this Agreement, shall continue even
after assignment of rights and responsibilities, and shall not be limited by any
other provision of this Agreement.



12. Insurance.


12.1   General. Throughout the term of this Agreement and for a period of ten
(10) years thereafter, Licensee shall obtain and maintain, in full force and
effect and at Licensee’s sole cost and expense, one or more insurance policies
providing: (a) worker’s compensation insurance in respect of all of Licensee’s
employees with limits of liability and coverage not less than is from
time-to-time required by all applicable laws, and (b) Insurance Services Office
(“ISO”) commercial general liability coverage as it exists as of the Effective
Date written on an occurrence basis, or its equivalent in the event such ISO
form is discontinued or modified (including, without limitation any event,
coverage and any necessary endorsements for products /completed operations,
blanket broad form contractual liability as well as for clinical trials if any
such trials are to be performed by or on behalf of Licensee) which provides, for
each annual policy period, coverage and insurer's liability of no less than the
minimum limits specified in Section 12.2 below for injury, death and property
damage resulting from each occurrence during the policy period.


12.2  Policy Limits. Subject to the further provisions of this Section 12.2, the
comprehensive commercial general liability coverage shall have the following
minimum limits:
 
19

--------------------------------------------------------------------------------




12.2.1  From the Effective Date until the date prior to the IND$1,000,000 each
occurrence; $2,000,000 General Aggregate (other than Products/Completed
Operations), $2,000,000, Products/Completed Operations Aggregate.


12.2.2 From the date prior to the first clinical study to the date prior to
First Commercial Sale: $5,000,000 each occurrence, $10,000,000 General Aggregate
(other than Products/Completed Operations); $ 10,000,000 Products/Completed
Operations Aggregate. The General Aggregate and Product/Completed Operations
Aggregate may be lowered to no less than $5,000,000 upon written notice to WU
and written findings by the Licensee’s insurer that such lower coverage is
appropriate and customary to such clinical studies.


12.2.3 From the date prior to the First Commercial Sale: $10,000,000 each
occurrence; $25,000,000 General Aggregate (other than Products/Completed
Operations); $25,000,000 Products/Completed Operations Aggregate.


The minimum limits of insurance set forth above may be met by a combination of
primary insurance and commercial excess liability insurance policies. Modigene
and WU may periodically evaluate the adequacy of the minimum coverage of
insurance and deductible limits specified in this Article. WU reserves the right
to require Licensee to adjust the insurance coverage by modifying the types of
required coverages, the limits and/or financial rating and/or the method of
financial rating of Licensee’s insurers as such changes are required of WU by
its insurance carrier.


12.3  Policy Specifics. Each policy of insurance which Licensee is required to
obtain hereunder shall (a) be with reputable and financially secure insurance
carriers having at least an A rating (A rating or above by A.M. Best) and an
A.M. Best Class Size of at least VIII, (b) list each of WU, its trustees,
faculty, staff, students, agents and their respective successors, heirs and
assigns as additional insured, (c) be endorsed to provide that the insurer
waives all subrogation rights which the insurer otherwise has or could have
against any additional insured, (d) be primary in respect of all additional
insured, and (e) provide that the identified insurer will not cancel or fail to
renew the identified insurance without giving WU at least 30 days' prior written
notice thereof.


12.4 Evidence of Insurance. Modigene shall provide WU with a copy of the
Certificate of Insurance from each such insurer which evidences compliance upon
request by WU. .


12.5  Clarifications. For the avoidance of doubt, the minimum insurance coverage
and limits set forth in this Agreement do not constitute a limitation on
Licensee’s liability or obligations to indemnify or defend WU and any other
additional insured under this Agreement. 

 
13. Termination.
 
20

--------------------------------------------------------------------------------




13.1 Modigene may terminate this Agreement with or without cause on one hundred
twenty (120) days advance written notice to WU. The license rights granted in
Article 3 shall terminate at the end of the 120-day period.


13.2 WU may terminate this Agreement at the end of the ninety (90) days advance
written notice to Modigene upon Licensee’s material breach of the Agreement. The
termination becomes effective at the end of the ninety (90) day period unless
Modigene has fully cured the breach within that time. A material breach
includes, but is not limited to, one or more of the following:


13.2.1 Failure to use reasonable commercial efforts to commercialize Licensed
Products under the Development Plan as required under Article 4.


13.2.2 Failure to provide timely updates to or remain diligent under the
Development Plan as required in Article 4.



13.2.3 Failure to pay timely any fee, royalty, or other payment required under
this Agreement.


13.2.4 Failure to keep accurate and complete books and records, failure to
assure that Sublicensees keep accurate books and records, and failure to allow
an annual audit and inspection, all as required by Article 6.


13.2.5 Breach or falsity of any of Modigene’s representations or warranties made
in this Agreement.


13.2.6 Failure to indemnify in accordance with Article 11 of this Agreement.


13.2.7 Failure to include all necessary and required terms in all sublicenses,
or inclusion of any prohibited terms.


13.2.8 Failure properly to engage or consult WU in suits or claims to abate or
defend as required in Article 10 of this Agreement.


13.2.9 If Modigene enters bankruptcy or receivership, voluntarily or
involuntarily.


13.2.10 Failure to obtain, maintain, and/or timely report levels of insurance,
as required in Article 12


13.3 As of the date of termination of this Agreement by either Party for any
reason pursuant to the terms herein, all license rights granted to Modigene
under Article 3 shall terminate. Modigene’s obligations to pay fees, royalties,
or other payments and patent expenses (Article 10) accruing prior to termination
shall survive termination.
 
21

--------------------------------------------------------------------------------




14. Use of Names. Neither Party may use the name of the other for any
commercial, advertisement, or promotional purpose without the prior written
consent of the other.


15. Assignment or Pledge of Agreement. This Agreement, in whole or in part,
shall not be assigned by either Party to any Third Party without the written
consent of the non-assigning Party. However, Modigene may assign the entire
Agreement, without WU's consent, to a Third Party that acquires substantially
all of Modigene’s business or assets through merger, sale, acquisition, or other
similar transaction, provided that the successor agrees in writing (with a copy
of such assent to WU within ten (10) days of the effective date of the
transaction) to assume all obligations and liabilities of Modigene to WU. The
rights granted in this Agreement may not be pledged in any way by Modigene or
any Sublicensee to secure any purchase or lease.


16. Notice.  Any required or permissive notice under this Agreement will be
sufficient if in writing and delivered personally, by recognized national
overnight courier, or by registered or certified mail, postage prepaid and
return receipt requested, to the address below and will be deemed to have been
given as of the date shown on the receipt if by certified or registered mail, or
the day following dispatch if by overnight courier.   


If to WU:
 
If to Modigene:
     
Office of Technology Management
 
Modigene Inc.
Washington University in St. Louis
 
8000 Towers Crescent Drive
660 South Euclid Avenue, CB 8013
 
Suite 1300
St. Louis, MO 63110
 
Vienna, VA 22182
     
With copy to:
 
With copy to:
     
Office of General Counsel
 
Pearl Cohen Zedek Latzer LLP
Washington University in St. Louis
 
Att: Mark S. Cohen
One Brookings Drive, Box 1058
 
1500 Broadway
St. Louis, MO 63130
 
New York, NY 10036



17. Dispute Resolution. 


17.1 Parties agree that any dispute arising out of or relating to this Agreement
shall be resolved solely by means of the procedures set forth in this Section
17.


17.2 In the event of any dispute arising out of or relating to this Agreement,
the affected Party shall notify the other Party, and the Parties shall attempt
in good faith to resolve the matter within twenty (20) business days after the
date notice is received by the other Party (the "Notice Date").  Any disputes
not resolved by good faith discussions then shall be referred to
senior managers of each Party, who shall meet at a mutually acceptable time and
location within thirty (30) days after the Notice Date and attempt to negotiate
a settlement.  If the matter remains unresolved within sixty (60) days after the
Notice Date, or if the senior managers fail to meet within thirty (30) days
after the Notice Date, the Parties shall submit the dispute to non-binding
mediation before a mediator acceptable to both Parties.  If the matter remains
unresolved within sixty (60) days after submitting to non-binding
mediation either Party may pursue any other remedies legally available to
resolve the dispute, including court action.   Without waiving the right to
commence litigation in court, the parties agree that they will in good faith
consider binding arbitration as a form of alternative dispute resolution at the
request of the other party.
 
22

--------------------------------------------------------------------------------




17.3 Although the procedures specified in this Section 17 are the sole and
exclusive procedures for the resolution of disputes arising out of or relating
to this Agreement, either Party may seek a preliminary injunction or other
provisional equitable relief if, in its reasonable judgment, that action is
necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.


18. General Provisions.


18.1 This Agreement shall be governed by and interpreted according to the laws
of the State of New York without regard for or application of its internal
conflict of laws rules. The Parties expressly agree not to contest personal
jurisdiction in either of those courts and shall not move to dismiss any such
action on the basis of lack of personal jurisdiction or inconvenience of forum.


18.2 No waiver of any breach of this Agreement shall constitute a waiver of any
other breach of the same or any other provision of this Agreement, and no waiver
shall be effective unless made in writing by the Party against whom the waiver
is sought to be asserted.


18.3 The Parties acknowledge that they have read this Agreement, including the
Exhibits hereto, in its entirety and agree that this instrument comprises the
entire agreement, contract, and understanding of the Parties relating to the
subject matter of the Agreement.


18.4 This Agreement cannot be changed, modified or amended except by a written
instrument subscribed by authorized representatives of the respective Parties.


18.5 Neither Party is an agent or contractor of the other as a result of any
transaction under or related to this Agreement. Neither Party may in any way
pledge the other Party's credit or incur any obligation on behalf of the other
Party.
 
23

--------------------------------------------------------------------------------




18.6 Except as set forth in Article 11, neither Party shall be liable to the
other Party for any special, consequential, incidental, or indirect damages
arising out of or relating to this Agreement, however caused, under any theory
of liability.


18.7 The provisions of this Agreement are severable in that if any provision in
the Agreement is finally determined by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions of the Agreement shall remain
in full force and effect. It is the desire of the Parties that this Agreement
should be enforced to the maximum extent permitted by law and, should any
provision be finally determined to be void, illegal, and/or unenforceable, the
Parties shall negotiate in good faith for a substitute term or provision that
carries out the original intent of the Parties to the greatest extent reasonably
possible.


18.8 If the performance of any obligation under this Agreement is prevented or
impaired by acts of war, riot, acts or defaults of common carriers, or
governmental laws or regulations, a Party will be excused from performance so
long as such cause continues to prevent or impair that Party's performance. The
Party claiming such force majeure excuse must promptly notify the other Party of
the existence of the cause and must at all times use diligent efforts to resume
and complete performance. This Section 18.7 will not excuse
Modigene’s obligation to pay fees, payments and royalties under Article 5 of the
Agreement.


18.9 WU has no responsibility and assumes no liability for product design,
development, pre- or post-market regulatory approval, servicing, distribution,
or marketing of any Licensed Product, or for any decisions made or strategies
devised relating to any Licensed Product.


18.10  Modigene agrees, and shall cause all Affiliates and Sublicensees to
agree, that in the event a WU faculty or staff member serves Modigene or any
sublicensee in the capacity of consultant, officer, employee, board member, and
advisor, pursuant to contract, such WU faculty or staff member shall serve in
his or her individual capacity, as an independent contractor, and not as an
agent or representative of WU, that WU exercises no authority or control over
such faculty or staff member while acting in such capacity, that WU receives no
benefit from such activity, and that WU assumes no liability or obligation in
connection with any such work or service undertaken by such faculty or staff
member. Modigene further agrees, and shall cause all sublicensees to agree, that
any breach, error, or omission by a WU faculty or staff member acting in the
capacity set forth above in this paragraph shall not be imputed or otherwise
attributed to WU, and shall not constitute a breach of this Agreement by WU.


18.11 All representations, warranties, covenants, and agreements made herein
that, by their express terms or by implication, are to be performed after the
execution or termination of this Agreement, or are prospective in nature, shall
survive such execution and/or termination, as the case may be. This shall
include, but not be limited to, the provisions in Articles 5, 6, 7, 8, 11, 12
and 14.
 
24

--------------------------------------------------------------------------------




18.12 Each Party shall, at the reasonable request of the other, execute and
deliver to the other such instruments and/or documents and shall take such
actions as may be required to more effectively carry out the terms of this
Agreement.


18.13 This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which when taken together shall be deemed one
instrument.


18.14 Impact on Tax-Exempt Status.  Licensee has been advised (a) that WU is
exempt from federal income tax under Section 501(c) (3) of the Internal Revenue
Code, (b) that maintenance of such exempt status is of critical importance to WU
and to its members, and (c) that WU has entered into this Agreement with the
expectation that there will be no adverse impact on its tax exempt status. As
such, and if it becomes necessary, the parties agree to discuss any amendments,
modifications, or reforms this Agreement as necessary (i) in order to ensure
that there is no adverse impact on WU's tax exempt status, and (ii) in a manner
that preserves the economic terms of the Agreement, as well as the intellectual
property rights of WU as such rights are set forth in this Agreement.



Witness: The Parties have caused this Agreement to be executed in duplicate by
their duly qualified representatives.
 

WASHINGTON UNIVERSITY                       By: /s/ Samuel L. Stanley, Jr., M.D.
   

--------------------------------------------------------------------------------

Name: Samuel L. Stanley, Jr., M.D.     Title: Vice Chancellor for Research    
Date: 02-02-07      

 

MODIGENE, INC.                       By: /s/ Shai Novik    

--------------------------------------------------------------------------------

Name: Shai Novik    
Title: President

Date: 2/15/07
   


25

--------------------------------------------------------------------------------



EXHIBIT A



 
Cty.
 
 
Subject
 
Appln. No.
Appln. Date
 
Patent No.
Patent Date
US
 
C-Terminal Extensions
 
08/483,023
06/07/1995
 
5,712,122
01/27/1998
             
AU
 
C-Terminal Extensions
 
6747494 02/20/1990
 
670510
11/05/1996
             
CA
 
C-Terminal Extensions
 
2053864 02/20/1990
 
2053864
11/20/2001
             
EP
 
C-Terminal Extensions
 
909051153 02/20/1990
 
0461200 01/24/1997
                 
Validated in: AT, BE, DK, FR, DE, GB, IT, LU, NL, ES, SE, CH
                     
JP
 
C-Terminal Extensions
 
02505031 02/20/1990
 
3045539
03/17/2000
             
US
 
N-Terminal Extensions
 
08/485,692
06/07/1995
 
5,759,818
06/02/1998
             
AU
 
N-Terminal Extensions
 
6633194
04/13/1994
 
687053
06/04/1998
             
CA
 
N-Terminal Extensions
 
2160800
04/13/1994
 
Pending
             
EP
 
N-Terminal Extensions
 
949141527
04/13/1994
 
0695307
12/15/1999
                 
Validated in: AT, BE, IT, NL, ES, SE, CH
                     
JP
 
N-Terminal Extensions
 
06523422
04/13/1994
 
Pending
             
US
 
MULTIPLE CTP EXTENSIONS
 
07/771,262
10/04/1991
 
6,225,449
05/01/2001
             
AU
 
MULTIPLE CTP EXTENSIONS
 
2864892 10/02/1992
 
667489
07/16/1996
             
CA
 
MULTIPLE CTP EXTENSIONS
 
2120358 10/02/1992
 
Pending
             
EP
 
MULTIPLE CTP EXTENSIONS
 
929217594 10/02/1992
 
0607297
9/03/2003


 
26

--------------------------------------------------------------------------------


 